



Exhibit 10.8


Amendment Number 2
to the


ERIE INDEMNITY COMPANY


LONG TERM INCENTIVE PLAN


(As Amended and Restated Effective as of January 1, 2014)




WHEREAS, Erie Indemnity Company (the “Company”) established the Long Term
Incentive Plan (the “Plan”) effective March 2, 2004, most recently restated the
Plan effective January 1, 2014, and amended that restatement by Amendment No. 1,
effective February 18, 2015, and
WHEREAS, under Section 14 of the Plan, the board of directors of the Company
reserved authority to amend the Plan, and
WHEREAS, the board of directors desires to amend the Plan to allow for the
deferral of the payment of awards under the Plan, at the election of a
participant,
NOW, THEREFORE, the Plan is amended as follows, effective August 1, 2016:
1.Section 10(a) of the Plan is amended to read as follows:
(a)    Timing of Payment. Unless the Participant has a deferral election in
effect pursuant to subsection (d), the Company shall pay to the Participant the
number of Shares of Common Stock earned and vested pursuant to an award of
Restricted Performance Shares, the dollar amount earned and vested pursuant to
an award of Performance Units, or the dollar amount payable with respect to the
number of Phantom Stock Shares earned and vested pursuant to an award of Phantom
Stock, in the first calendar year beginning after the end of the Performance
Period for the award, as promptly as reasonably practicable following the
Committee’s determination and certification of the award as set forth in Section
8(f), subject to subsections (b) and (c) below.
2.A new subsection (d) is added to Section 10 of the Plan, to read as follows:
(d) Deferral. A Participant may elect to defer all or a portion (in whole
percentages) of his or her vested interest in an award, in accordance with the
terms of a deferral agreement entered into between the Participant and the
Company pursuant to the Erie Indemnity Company Incentive Compensation Deferral
Plan, as it may be amended from time to time (the “Deferral Plan”), to the
extent the Participant is eligible to participate in the Deferral Plan. An
election to defer must be made before the beginning of the Performance Period to
which the award relates, except as otherwise allowed under the Deferral Plan for
a new employee or a newly-promoted employee. No amount in excess of the amount
of the award deferred shall be payable to the Participant for such deferral,
except as may be based upon either an actual or




--------------------------------------------------------------------------------




deemed reasonable rate of interest or on one or more actual or deemed investment
vehicles as made available from time to time by the Company pursuant to the
Deferral Plan.




IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
document to be executed this 1st day of August, 2016.




ERIE INDEMNITY COMPANY






By /s/ Gregory J. Gutting            
Gregory J. Gutting
Executive Vice President and
Chief Financial Officer












2